373 So. 2d 75 (1979)
DEPARTMENT OF HEALTH AND REHABILITATIVE SERVICES, Appellant,
v.
DELRAY HOSPITAL CORPORATION and Medfield Corporation, Appellees.
No. MM-33.
District Court of Appeal of Florida, First District.
July 24, 1979.
Eric J. Haugdahl, Tallahassee, for appellant.
Baya Harrison, III and C. Gary Williams of Ausley, McMullen, McGehee, Carothers & Proctor, Tallahassee, for appellees.
ERVIN, Judge.
The hearing officer did not err in ordering that the disputed amendment to Fla. Admin. Code R. 10-5.11(1) was invalid because of the Department's failure to prepare an economic impact statement in its promulgation, per the requirement in Section 120.54(2)(a). We presaged this result in dicta in Department of Environmental Regulation v. Leon County, 344 So. 2d 297, 299 (Fla. 1st DCA 1977):
While Section 120.54 does not specifically relate to an alleged erroneous economic impact statement to validity or invalidity of a rule, it does require the promulgation of such a statement by the agency as one of the steps in the rule-making procedure. Thus, the failure to give such an economic impact statement would constitute an invalid exercise of delegated legislative authority.
Later, in Laws of Florida, Ch. 78-425, the Legislature clarified its intent, amending Section 120.54(2) to add, in subsection (2)(c), that "[f]ailure to provide an adequate statement of economic impact is grounds for holding the rule invalid... ."
The order appealed from is affirmed.
MILLS, C.J. and LARRY G. SMITH, J., concur.